DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to applicant’s arguments received on February 12th 2018.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for temporarily increasing the pressure” “by means” in claims 1 and 9; “means for maintaining” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7, 8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff et al. (US 4,142,447; “Krasnoff”) in view Buske (US 4,745,981) and Krasnoff et al. (US 4,450,920; “Krasnoff 2”).
Regarding claim 1, Krasnoff discloses an apparatus for generating impulse-dynamic process forces (col. 2 ll. 42-43), comprising:
a pressure chamber (40) in which a pressurised hydraulic medium is arranged (col. 3 ll. 1-11);
means (54; col. 4 ll. 11-20) for temporarily increasing the pressure of the hydraulic medium located in the pressure chamber (40);
31) arranged downstream of the pressure chamber (40; Fig. 2) and connected thereto;
a bolt chamber (annular area which retains element 12) arranged downstream of the connecting chamber (31) and connected thereto (Fig. 2);
a stepped piston (46, the steps are 50, 52, 53, 54; Fig. 2) arranged so as to be displaceable in the connecting chamber (31; col. 3 ll. 17-25), which piston (46) has a valve body (52) for closing an orifice (orifice created by shoulder 74; Fig. 3) connecting the pressure chamber (40) to the connecting chamber (31), and a piston portion (bottom half of piston) facing the bolt chamber (annular area which retains element 12), by means of which piston portion (bottom half of piston) a transmission space (area formed in annular ledge 70) of the connecting chamber (31) between the piston portion (bottom half of piston) and the bolt chamber (annular area which retains element 12) is sealed (Figs. 2, 3) with respect to the side of the connecting chamber (31) remote from the bolt chamber (annular area which retains element 12; Fig. 2), the transmission space (area formed in annular ledge 70) having a pressurised hydraulic medium (93) arranged therein (col. 2 ll. 57-68); and
an impact bolt (12) arranged so to be displaceable in the bolt chamber (annular area which retains element 12; col. 3 ll. 52-56).
Krasnoff fails to disclose wherein the impact bolt has a first bolt portion with a larger cross-section and a second bolt portion with a smaller cross-section, the first bolt portion sealing an interior space of the bolt chamber that surrounds the second bolt portion with respect to the connecting chamber, and there is connected 
However, Buske teaches a bit (21) has a first bit portion with a larger cross-section (upper section of element 21) and a second bit portion with a smaller cross-section (lower section of element 21), the first bit portion (upper section of element 21) sealing an interior space (17) of a bit chamber (19; Fig. 2B) that surrounds the second bit portion (lower section of element 21) with respect to the connecting chamber (113), and there is connected to the bit chamber (via element 61) at least one pressure reservoir (17; via connecting chamber) containing a pressurised pressure medium (col. 2 ll. 49-55).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the bolt of Krasnoff by having provided the larger and smaller cross sections, as taught by Buske, in order to retain the bolt during reciprocation. 
Krasnoff in view of Buske fail to disclose the at least one pressure reservoir is in communicating connection via a connection port with the interior space of the bolt chamber.
However, Krasnoff 2 teaches at least one pressure reservoir (11) is in communicating connection via a connection port (21) with the interior space of the bolt chamber (col. 2 ll. 5-8).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the pressure reservoir and bot chamber of Krasnoff in view of Buske by having provided the communicating col. 2 ll. 49-58). 
Regarding claim 2, Krasnoff discloses the bolt chamber (chamber that retains bolt 12; Fig. 12) is arranged immediately downstream of the connecting chamber (31; Figs. 2, 3).
Regarding claim 3, Krasnoff discloses the apparatus has two or more
pressure reservoirs (reservoirs connected to elements 22 and 28) with associated connection ports (22, 38) which are arranged around the bolt chamber (Fig. 2).
Krasnoff fails to disclose the two or more pressure reservoirs with associated connection ports which are arranged diametrically opposite or at equal distances apart in the bolt chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange diametrically opposite or at equal distances apart in the bolt chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 7, Krasnoff discloses wherein the opening cross-section of the at least one connection port (116) extends in a direction away from the stepped piston (46).
	Krasnoff fails to disclose the cross-section tapering away from the stepped piston.
It would have been an obvious matter of design choice to a tapering shape, since such a modification would have involved a mere change in the form or shape In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 8, Krasnoff discloses wherein the impact bolt (12) is returnable to a starting position by means of the at least on pressure reservoir (112; Fig. 6; col. 4 ll. 40-55).
Regarding claim 11, Krasnoff discloses wherein the apparatus has means (88) for maintaining the fill pressure in the pressure chamber (40), in the transmission space (annular area surrounding element 70; Figs. 2, 3) and in the interior space of the bolt chamber (annular area which retains element 12; col. 8 ll. 56-61).
Regarding claim 12, Krasnoff discloses wherein the apparatus has lines (34, 38) via the which hydraulic medium or the pressure medium that is displaced or escapes through sealing gaps on displacement of the stepped piston (46) and the impact bolt (12) can be supplied to a collecting tank (Figs. 2, 3; col. 2 ll. 63-68). 
Regarding claim 13, Krasnoff discloses a method for driving a compacting device (col. 1 ll. 37).
Regarding claim 14, Krasnoff discloses wherein the tool is a shearing tool for shearing off a workpiece from a rod material (col. 1 ll. 36-37).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 15, Krasnoff discloses wherein the tool is an impact hammer for compacting material (col. 1 ll. 37).
Regarding claim 16, Krasnoff discloses the end position.
Krasnoff fails to disclose the end position is defined by a stop.
However, Buske teaches the end position is defined by a stop (20).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the impact bolt of Krasnoff by having provided the stop, as taught by Buske, in order to actuate the bit without losing it.
Regarding claim 17, Krasnoff discloses the apparatus has two or more
pressure reservoirs (reservoirs connected to elements 22 and 28) with associated connection ports (22, 38) which are arranged around the bolt chamber (Fig. 2).
Krasnoff fails to disclose the two or more pressure reservoirs with associated connection ports which are arranged diametrically opposite or at equal distances apart in the bolt chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange diametrically opposite or at equal distances apart in the bolt chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 20, Krasnoff discloses wherein the opening cross-section of the at least one connection port (116) extends in a direction away from the stepped piston (46).

It would have been an obvious matter of design choice to a tapering shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
8.	Claim 4-6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff et al. (US 4,142,447; “Krasnoff”) in view of Buske (US 4,745,981) and Krasnoff et al. (US 4,450,920; “Krasnoff 2”) as applied to claim 1 above, and in further view of Keskiniva et al. (US 2007/0199725; “Keskiniva”).
Regarding claim 4, Krasnoff in view of Buske and Krasnoff 2 disclose wherein the impact bolt (12) is arranged to travel out as far as an end position in the bolt chamber.
Krasnoff in view of Buske and Krasnoff 2 fail to disclose the apparatus has an end position damping arrangement which brakes the impact bolt before it reaches the end position.
However, Keskiniva teaches an apparatus has an end position damping arrangement (14) which brakes the impact bolt (13) before it reaches the end position (para. [0014]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the impact bolt of Krasnoff in view of Buske and Krasnoff 2 by having provided the damping arrangement, as taught by Keskiniva, in order to brake the head of the bit when it yields too rapidly to the impact of the piston. 
Regarding claim 5, Krasnoff discloses wherein the at least one connection port (22, 28) for the pressure reservoir (reservoirs connected to elements 22 and 28).
Krasnoff fails to disclose the connection ports arranged in the bolt chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the connection ports in the bolt chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
The language following the phrase “so that” is functional language. It has been held that the recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claim 6, Krasnoff discloses the end position.
Krasnoff fails to disclose the end position is defined by a stop. 
However, Buske teaches the end position is defined by a stop (20).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the impact bolt of Krasnoff by having provided the stop, as taught by Buske, in order to actuate the bit without losing it.
Regarding claim 18, Krasnoff in view of Buske and Krasnoff 2 disclose wherein the impact bolt (12) is arranged to travel out as far as an end position in the bolt chamber.

However, Keskiniva teaches an apparatus has an end position damping arrangement (14) which brakes the impact bolt (13) before it reaches the end position (para. [0014]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the impact bolt of Krasnoff in view of Buske and Krasnoff 2 by having provided the damping arrangement, as taught by Keskiniva, in order to brake the head of the bit when it yields too rapidly to the impact of the piston. 
Regarding claim 19, Krasnoff in view of Buske and Krasnoff 2 disclose wherein the impact bolt (12) is arranged to travel out as far as an end position in the bolt chamber.
Krasnoff in view of Buske and Krasnoff 2 fail to disclose the apparatus has an end position damping arrangement which brakes the impact bolt before it reaches the end position.
However, Keskiniva teaches an apparatus has an end position damping arrangement (14) which brakes the impact bolt (13) before it reaches the end position (para. [0014]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the impact bolt of Krasnoff in view of Buske and Krasnoff 2 by having provided the damping arrangement, as taught . 
9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff et al. (US 4,142,447; “Krasnoff”) in view of Buske (US 4,745,981) and Krasnoff et al. (US 4,450,920; “Krasnoff 2”) as applied to claim 1 above, and in further view of Mori et al. (US 3,792,738; “Mori”).
Regarding claim 9, Krasnoff in view of Buske and Krasnoff 2 disclose wherein the means (54; col. 4 ll. 11-20) for temporarily increasing the pressure of the hydraulic medium located in the pressure chamber (40) have, for compression of the hydraulic medium located in the pressure chamber (40).
Krasnoff in view of Buske and Krasnoff 2 fail to disclose a plunger which is arranged to be pushed into the pressure chamber or a high-pressure reservoir from which a pressure impulse is deliverable to the pressure chamber via a valve.
However, Mori teaches a plunger (5; col. 5 ll. 41-423) which is arranged to be pushed into the pressure chamber (7; Figs 1, 2) or a high-pressure reservoir from which a pressure impulse is deliverable to the pressure chamber (7) via a valve (11; Figs. 1, 2; col. 3 ll. 43-55).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the impact bolt of Krasnoff in view of Buske and Krasnoff 2 by having provided the plunger, as taught by Mori, in order to prevent idle stroke effectively (col. 7 ll. 49-50). 
Regarding claim 10, Krasnoff in view of Buske and Krasnoff 2 disclose wherein the apparatus has a plunger drive (16).

However, Mori teaches a pump (P) for pushing the plunger (5) into the pressure chamber (7; col. 3 ll. 39-57, col. 7 ll. 49-50; Figs. 1, 2, 3).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the plunger driver of Krasnoff in view of Buske and Krasnoff 2 by having provided the plunger, as taught by Mori, in order to prevent idle stroke effectively (col. 7 ll. 49-50). 
Response to Arguments
10.	Applicant’s arguments rely on newly amended claim language which is deemed to be read on by the new reference of Buske as detailed in the action above.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI, can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731